DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, 15-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-6, 8, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US 20160354729) in view of Nair et al. (US2015/0231577). 	Regarding claim 1, Krishna et al. disclose “a printing method of applying graphene oxide (GO) to a substrate (paragraph 55) comprising:  	producing GO ink by mixing GO particles with a solvent (paragraph 55) wherein the GO ink comprises GO flakes with an average diameter of less than 500 nm (paragraph 17); and  	printing the GO ink on the substrate by expelling droplets of GO ink on the substrate (paragraph 55), wherein the substrate is a porous substrate (paragraph 46), 	wherein the GO ink is applied to the substrate until a dried layer of from about 15 nm to about 30 nm remains on the substrate (paragraph 48).”   	Examiner notes that Krishna et al. state that the flakes “are small, more particularly microscopic particles.”  Examiner notes that ‘microscopic’ is a range which overlaps the recited range of “less than 500 nm,” thus meeting the claim limitations. 	Krishna et al. fail to specifically describe the substrate as “having a pore size ranging from 10 nanometers to 100 nanometers,” but does disclose that the substrate is for ultrafiltration (paragraph 46).  Therefore, Examiner asserts that since the substrate of Krishna et al. is meant to be used for an ultrafiltration process, the pore size would be from about 5 to about 100 nanometers.  Regardless, Nair et al. disclose that ultrafiltration has pore sizes smaller from 1 to 100 nanometers (paragraph 102).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the ultrafiltration substrate of Krishna et al. have a pore size of, e.g., 100 nm because it has been shown in the art to be suitable for the intended purpose. 	Regarding claim 2, Krishna et al. further disclose “wherein the solvent includes water (paragraph 55).” 	 Regarding claim 3, Krishna et al. further disclose “wherein the solvent includes an” .  
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 	Regarding claim 5, Krishna et al. further disclose “mixing the GO particles with the solvent includes sonication (paragraph 18).” 	Regarding claim 6, Krishna et al. disclose all that is claimed, as in claim 1 above, except “wherein the producing GO ink comprises passing the GO ink through a filter to remove GO agglomerates.”  However, Examiner asserts that one having ordinary skill in the art would know that agglomerates would adversely affect the ultrafiltration membrane of Krishna et al. by causing inconsistencies when deposited on the polysulfone base, and would know that one way to remove agglomerates is through filtration.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to filter out the agglomerates in order to have a more consistent ultrafiltration membrane. 	Regarding claim 8, Krishna et al. disclose all that is claimed, as in claim 1 above, except “wherein the GO ink has a GO concentration of from about 0.5 mg/mL to about 4.0 mg/mL.”  However, Examiner asserts that one having ordinary skill in the art would understand that the .
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. and Nair et al., further in view of Furusawa et al. (US20060210815).. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Krishna et al. and Nair et al., further in view of Du et al. (IOP Conf. Ser.: Mater. Sci. Em. 137:012060 (2016) on. 1-7).” 	Regarding claim 16, Krishna et al., as modified, disclose all that is claimed, as in claim 1 above, except “further comprising treating the substrate with a base prior to the expelling of the droplets of the GO ink on the substrate.”  However, Du et al. teach treating substrates with 
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
Applicant’s argument that Krishna et al. fail to describe a GO ink that has a thickness ranging from about 15 nanometers to about 30 nanometers is clearly erroneous.  Krishna et al. explicitly disclose 20 nanometers in paragraph 48, which lies squarely within the recited range.  Furthermore, Krishna et al. disclose 1 to 20 nanometers, which has 5 nanometers of range overlap with the recited range.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853